t c memo united_states tax_court frontier custom builders inc petitioner v commissioner of internal revenue respondent docket no filed date juan f vasquez jr jaime vasquez and mel e myers for petitioner william g bissell and betina nadler for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a dollar_figure deficiency in the corporate_income_tax of petitioner frontier custom builders inc frontier for its taxable_year after concessions the issues for decision are the parties stipulated and agreed that of the total dollar_figure rent expense frontier deducted on its tax_return frontier may neither deduct nor capitalize continued whether frontier a custom homebuilder is required to capitalize rather than deduct all direct and certain indirect_costs of production we hold that it is whether frontier can change its accounting_method without having previously secured respondent’s consent we hold that it cannot and therefore we must decide whether respondent’s determination that petitioner must change from an improper to proper accounting_method is unlawful we hold that it is not whether frontier must capitalize a portion of the cost of its officer’s compensation we hold that it must whether frontier must capitalize a portion of the cost of its nonofficer employees’ compensation we hold that it must whether frontier must capitalize a portion of its other expenses_incurred we hold that it must and continued dollar_figure but may deduct dollar_figure the parties also agreed the following expenses are fully deductible salaries and bonuses for sales and marketing employees state franchise tax corporate_income_tax employment_tax depreciation legal fees for warranty claims office telephone for the fairfield and oakhurst offices warranty web page maintenance decorating models bank charges dues and subscriptions meals charitable_contributions and advertising whether frontier qualifies for adjustments for other tax years through the mitigation provisions we hold that frontier’s request for relief under the mitigation provisions is premature until the decision in this case becomes final findings_of_fact some of the facts have been stipulated for trial under rule the stipulation of facts and the attached exhibits are incorporated by this reference and are found accordingly at the time the petition was filed frontier a texas corporation maintained its principal_place_of_business in houston texas frontier timely filed its form_1120 u s_corporation income_tax return for the tax_year at issue respondent timely issued a notice_of_deficiency in the notice respondent made adjustments to frontier’s income totaling dollar_figure under the uniform capitalization unicap_rules of sec_263a the total dollar_figure adjustment comprises a dollar_figure sec_481 adjustment and a dollar_figure sec_263a adjustment and resulted in a dollar_figure corporate_income_tax deficiency frontier timely filed a petition with this court for redetermination of the deficiency unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue i frontier frontier was founded in and incorporated in since frontier has been a builder of custom and speculative homes on its tax_return frontier capitalized direct material and labor costs and post-production-period carrying costs but claimed deductions for salaries yearend bonuses and other miscellaneous expenses frontier used the same accounting_method for tax that it used for financial book accounting frontier did not submit form_3115 application_for change in accounting_method to respondent requesting permission nor has it received permission to change its accounting_method for frontier maintained no contemporaneous time records showing how many hours frontier employees spent on their various activities on the company’s behalf ii ronald w bopp at all relevant times mr bopp was president and ceo of frontier he founded frontier after working for many years--during high school and college--in the construction industry as a framer roofer and carpenter and later acquiring management experience at kroger as president mr bopp worked long hours and performed a variety of jobs at frontier he worked hours per week rarely took a vacation and was never away for more than three days his duties involved managing all of the company’s departments monitoring and preparing its financial statements writing company policy manuals determining its hiring needs and recruitment and overseeing its legal affairs in frontier paid mr bopp a regular salary and a yearend bonus frontier did not produce contemporaneous time records showing how many hours mr bopp spent on each of his various activities mr bopp was well connected with the operations of his company and had several reports and tools that he used to track the progress of homes he conducted weekly meetings with the project managers as an opportunity to learn what stage of completion the homes were in and to discuss critical situations he would occasionally stop by worksites for other meetings and to solve problems the project managers could not resolve he received monthly reports and productivity schedules detailing when a job was going to close and whether the project managers were running productivity on their homes mr bopp was the direct boss of the project managers he had a very good understanding of the progress of each homebuilding project and participated in the preparation of the homes’ progress reports mr bopp determined which developers frontier would work with he reviewed and approved frontier’s subcontractors and he conducted reviews to make sure the project managers researched the suppliers and vendors iii other employees a project managers the duties of a project manager included managing construction being the primary contact for customers performing warranty work and ensuring that the homes were built per design and in conformity with building standards in frontier paid its project managers regular salaries bonuses for warranty work and yearend bonuses mr bopp delegated the warranty work to his project managers project managers worked closely with the designers and decorators throughout the homebuilding process the project managers did not personally purchase building materials nor did they hammer any nail or lay any wood mr bopp hired david connery a supervisor to directly oversee the work of the project managers despite mr connery’s serving as the project managers’ supervisor mr bopp would still step in to address specific situations with the project managers mr connery left frontier at the end of date and mr bopp continued to oversee the duties of the project managers b designers and decorators the designers met with clients identified what they wanted in a house and designed the house using the company’s autocad software they also designed the electrical wiring plumbing staircases elevations structural plan doors windows glass blocks floors and driveways frontier paid the designers regular salaries profit-sharing bonuses and warranty bonuses the design services were provided outside of the homebuilding contracts and a client using these services could walk away from frontier and use that design with another builder the decorators worked with clients to create and sell upgraded home products such as exteriors roofing appliances wallpaper countertops shower doors glass trim wrought iron spindles paint colors tile wood floors carpets counters plumbing and light fixtures moldings hardware stains window treatments shutters backsplashes doors and other accessories frontier paid the decorators regular salaries and warranty bonuses c elisa wolfe elisa wolfe worked as an administrative assistant to mr bopp she did day-to-day entries on home and inventory schedules and assisted mr bopp with talking to lenders and handling warranty issues frontier paid ms wolfe a regular salary and a yearend bonus d charlotte guarino charlotte guarino was an accountant for frontier who worked on accounts_receivable client billings payroll accounts_payable invoices for payments to contractors and some tax preparation frontier paid ms guarino a regular salary and a yearend bonus e sandra alvarado sandra alvarado was a tech writer on staff that took the policy manuals mr bopp wrote and converted them into web-based pdfs these documents pertained to personnel policy employee handbooks and benefits packages frontier paid professional fees to ms alvarado for her services in f jason belden jason belden was frontier’s information_technology specialist he modified and improved the programming for the company web site frontier paid mr belden a regular salary and a bonus iv carrying costs in frontier capitalized post-production-period carrying costs which were incurred to keep homes in a marketable condition until they could be sold frontier did not submit form_3115 to respondent to request permission nor has frontier received permission to change its accounting_method for the homeowner association dues property taxes other taxes utilities and insurance capitalized in v other expenses a taxes in frontier deducted employees’ payroll tax expenses and owner’s payroll tax expenses b employee benefit program frontier deducted employee benefit program_costs in the employee benefit program is representative of the health insurance provided to the employees during the year c insurance in frontier deducted costs for builder’s risk insurance general liability insurance and vehicle insurance the builder’s risk insurance cost is for a policy specifically related to each job in production or under construction it covers each individual job for things like fire vandalism and theft the general insurance cost represents an umbrella policy that covers the whole company it covers things like slip-and-fall cases in the model homes copyright infringement claims and advertising infringement claims the vehicle insurance covered the vehicle that mr bopp drove to work d vehicle expenses frontier deducted vehicle expenses for a company vehicle that mr bopp drove in he drove his company-provided vehicle only for business purposes e office expenses frontier deducted office expenses relating to the sales offices main office and model homes in f mobile telephone expenses frontier deducted mobile telephone expenses relating to the sales offices sales personnel corporate office project managers and decorators in g office telephone expenses frontier deducted office telephone expenses relating to the sales offices main office and model homes in h tool expenses in frontier deducted costs for small tools used for random repairs on the job i annual retreat training and seminars frontier deducted costs including travel costs for its annual all-employee training seminar in the all-employee training seminar was an annual three- day retreat for employees it was used for teambuilding discussing what frontier could do better future opportunities and ways to improve processes going over financials and reviewing invoices in a way to ensure the entire team ie accounting project managers and sales staff understood the process j utility expenses frontier deducted utility expenses relating to the sales offices main office and model homes in k computer maintenance_expenses frontier deducted computer maintenance_costs incurred to repair existing computer equipment and keep systems updated in all models had computers and all design work on the homes required computer systems i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 sec_7491 however shifts the burden_of_proof to the commissioner if the taxpayer produces credible_evidence on any factual issue and satisfies the requirements of sec_7491 the benefits of sec_7491 are unavailable to a corporation unless the taxpayer can demonstrate that on the date the tax_court petition was filed it met the net_worth and employee threshold in sec_7491 frontier contends sec_7491 applies to shift the burden_of_proof but the record is not clear on whether frontier meets the requirements of sec_7491 in respect of any new_matter the commissioner bears the burden_of_proof rule a as discussed later on brief respondent changed his calculation of the appropriate method_of_accounting for frontier’s indirect_costs which we find to be akin to new_matter 112_tc_183 when the commissioner attempts to rely on a basis that is beyond the scope of the original deficiency determination the commissioner must generally assume the burden_of_proof as to the new_matter however on the record before us we do not need to reference the burden_of_proof to resolve this case as the facts are adequately presented ii unicap sec_263a we begin with a brief overview of how the unicap_rules work under sec_263a sec_263a requires taxpayers that produce real_property to capitalize certain direct and indirect_costs of production and recover those costs in a matter appropriate to the situation sec_1_263a-1 income_tax regs direct costs that must be capitalized include direct material and direct_labor_costs sec_1_263a-1 income_tax regs indirect_costs that must be capitalized are all indirect_costs properly allocable to property produced indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities sec_1 263a- e i income_tax regs accordingly indirect_costs must be allocated between production and nonproduction activities sec_1_263a-1 e income_tax regs in addition to production_costs indirect_costs include service_costs service_costs must be allocated among capitalizable deductible and mixed_service_costs sec_1_263a-1 income_tax regs if an entire department or function performs only production or only nonproduction service activities the entire cost of that department or function will be capitalizable or deductible respectively mixed_service_costs are those service_costs which are partially allocable to production and partially allocable to nonproduction sec_1_263a-1 h income_tax regs a custom homebuilder frontier as a preliminary matter we must decide whether frontier as a custom homebuilder is subject_to the unicap_rules under sec_263a frontier contends its business model is centered around sales and marketing not production-related services the thrust of its argument is that custom homebuilders differ from speculation homebuilders because their price premiums and profitability come not from cost control but rather from the creativity of their salespeople designers decorators and marketing employees sec_263a requires taxpayers that produce real_property to capitalize certain costs the term produce includes construct build install manufacture develop or improve sec_263a frontier contends it is outside the scope of sec_263a because it does not employ the tradesmen--eg carpenters welders and plumbers--who actually build the homes all of those activities are subcontracted out it therefore claims its actual employees’ services and the related costs incurred are more reflective of a sales and marketing company that manages the creation of a custom product rather than a construction company producing streamlined goods our holding in 104_tc_207 illustrates that activities in addition to physical construction may be included in the production of real_property in von-lusk the question was whether a partnership had to capitalize costs such as performing engineering and feasibility studies and drafting architectural plans we held that those activities were development activities even though they had no immediate physical impact on the property id pincite in deciding von-lusk we reviewed the text and legislative_history of sec_263a and observed that congress intended the term produce to be broadly construed frontier sells custom and speculative homes speculative homebuilding is the classic production activity to which sec_263a applies frontier’s argument is that custom homebuilding is different from speculative homebuilding and that this difference keeps its activities out of the reach of sec_263a before frontier sells a home it builds it before frontier builds a home it designs it after frontier creates the design for each custom home it subcontracts out the physical labor to the tradesmen who actually build the home frontier’s use of subcontractors for the physical home construction is not enough to exempt frontier from sec_263a see eg sec_1_263a-2 income_tax regs the creative design of custom homes is ancillary to the actual physical work on the land and is as much a part of a development project as digging a foundation or completing a structure’s frame the construction of a home cannot move forward if the design step is not taken therefore we reject frontier’s argument and find frontier is a producer of real_property subject_to sec_263a b accounting_method we turn to the issue of frontier’s accounting_method vis-a-vis sec_263a a taxpayer must compute its taxable_income under an accounting_method that in the commissioner’s opinion clearly reflects income see sec_446 frontier used the same accounting_method for tax that it used for financial book accounting in frontier capitalized direct material and labor costs and post-production-period carrying costs but it claimed deductions for salaries yearend bonuses and other miscellaneous expenses frontier requests this court to sustain its original reporting position of deducting all of the above expenses frontier asserted an accounting_method in its pretrial memorandum different from the one asserted at trial or in its posttrial briefs in its pretrial memorandum frontier argued that additional sec_263a costs should be allocated to ending inventory using the standard_cost_method under sec_1_263a-1 income_tax regs or one of its close variants the specific_identification_method under sec_1_263a-1 income_tax regs the burden rate method under sec continued the commissioner has broad discretion to decide whether a taxpayer’s accounting_method clearly reflects income and his determination is to be upheld unless it is clearly unlawful 439_us_522 respondent determined the accounting_method frontier used in did not comply with sec_263a and therefore did not clearly reflect income once the commissioner determines that a taxpayer’s method does not clearly reflect income he may select for the taxpayer a method which in his opinion does clearly reflect income sec_446 the courts will uphold the commissioner’s determination unless the taxpayer makes a clear showing that the commissioner abused his discretion 420_f2d_352 1st cir aff’g tcmemo_1969_79 190_f2d_330 10th cir aff’g 13_tc_425 the taxpayer carries the burden of showing that the method selected by the commissioner is incorrect this continued 263a-1 f i income_tax regs or a permitted modified version thereof because frontier made no argument to that effect at trial or on brief we deem it waived see 22_tc_1146 holding against the taxpayer with respect to an issue because among other things the taxpayer did not press the issue on brief aff’d per curiam 230_f2d_603 2d cir 22_tc_593 petitioners in their brief do not argue anything about the issue and although they do not expressly abandon the issue we presume they no longer press it burden is extremely difficult to carry 97_tc_120 upon examination respondent placed frontier on a method_of_accounting that respondent determined clearly reflected income the chosen method was a combination of the simplified production and simplified service cost methods_of_accounting the simplified_production_method provides a simplified_method for determining the additional sec_263a costs properly allocable to property on hand at the end of the taxable_year sec_1_263a-2 income_tax regs the simplified_service_cost_method provides a simplified_method for determining capitalizable mixed_service_costs properly allocable to the taxpayer’s production activities sec_1_263a-1 income_tax regs both methods can be used for noninventory property_held_primarily_for_sale to customers in the ordinary course of business sec_1_263a-2 sec_1_263a-1 income_tax regs homes built by homebuilders are noninventory property subject_to sec_263a carpenter v commissioner tcmemo_1994_289 sec_263a required frontier to capitalize certain costs as discussed below frontier did not capitalize those costs therefore its previous method_of_accounting was not in compliance with sec_263a accordingly we reject frontier’s argument that it should be allowed to maintain its original reporting position of deducting the capitalizable costs under sec_263a because frontier’s previous accounting_method was not in compliance with sec_263a and frontier has made no showing that respondent abused his discretion in choosing the simplified production and simplified service cost methods_of_accounting we uphold respondent’s determination c calculation of accounting_method before trial the parties agreed to a stipulated exhibit showing respondent’s calculation of the appropriate method_of_accounting for frontier’s indirect production_costs see rule respondent on brief presented a different calculation respondent proposes to change the way he characterizes some of frontier’s expenses eg changing a cost allocation from partly capitalizable deductible and mixed-service to entirely mixed service this posttrial adjustment is akin to presenting a new_matter however we find this posttrial adjustment permissible for two reasons first it does not alter the original deficiency or a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence a new_theory which merely clarifies or develops the original determination is not a new_matter in respect of which the internal_revenue_service bears the burden_of_proof 112_tc_183 require the presentation of different evidence respondent’s new calculations rely on evidence that was presented at trial this adjustment merely clarifies or develops respondent’s original determination second this adjustment is not prejudicial to frontier’s case-in-chief because frontier made no idiosyncratic argument based on respondent’s stipulated pretrial calculation frontier simply maintained on brief that this court should sustain frontier’s original reporting position of fully deducting all of its expenses at issue accordingly respondent is permitted to use his posttrial calculation adjustments d officer compensation mr bopp frontier fully deducted the compensation of its corporate officer mr bopp for and respondent determined that this compensation expense is subject_to sec_263a as a mixed-service cost in mr bopp was paid a regular annual salary and a yearend profit-sharing bonus frontier argues his compensation should be wholly deductible for the year in which paid we start by addressing his salary then turn to his bonus salary frontier argues mr bopp’s compensation is a deductible service cost because he was being compensated for his responsibilities relating to overall management overall company policy general financial_accounting strategic business planning and marketing selling or advertising see sec_1 263a- e iv income_tax regs the cost of overall management of the taxpayer may be deductible provided that no substantial part of the cost of that function benefits a particular production activity sec_1_263a-1 income_tax regs therefore if a substantial part of the cost benefits production then at least a portion of that cost must be capitalized respondent does not dispute that mr bopp acted as a ceo of frontier and was responsible for frontier’s overall management respondent argues that a substantial part of mr bopp’s services benefited production and therefore a portion of his salary should be capitalized as a mixed-service cost respondent relies on pmt inc v commissioner tcmemo_1996_303 to support his determination to capitalize a portion of mr bopp’s salary in pmt we were faced with a corporate president mr penalba who worked in both production and sales for a company owned jointly by him and his wife we held of the compensation paid to mr penalba was subject_to sec_263a the facts of pmt are similar to the facts here pmt inc designed its own fabrics purchased the raw materials contracted out the production operations to fabric manufacturers and sold the fabrics to customers mr penalba met with customers to discuss fabric designs he then designed those fabrics according to the customer’s specifications he shared responsibility for ensuring the fabric manufacturing process was cost efficient so it was also his responsibility to select the efficient and capable factories that were going to produce the fabrics mr penalba also supervised and worked directly with his production manager who managed the production of the fabrics in addition mr penalba was responsible for pmt’s sales operations including recruiting and training salespeople serving as sales manager and supervising sales staff like pmt inc frontier designs homes purchases raw materials contracts out production operations and sells homes to customers similar to mr penalba mr bopp would meet with his clients to discuss house designs frontier’s designers do the bulk of the design work but the record also shows mr bopp did some design work on clients’ homes during the year at issue these designs are done according to the specifications clients make during their initial meeting with mr bopp mr bopp also managed the efficiency of the production by monitoring monthly reports and productivity schedules to determine whether the project managers were running productivity on the homes mr bopp worked closely with his project manager supervisor mr connery and with the project managers directly further he selected the developers frontier would work with and reviewed the project managers’ choices on vendors and suppliers the pmt case demonstrates that a corporate officer can be heavily involved in sales as mr penalba was and as mr bopp claims to have been and yet when some of his other activities directly benefited production a portion of his compensation will be subject_to capitalization under sec_263a frontier distinguishes pmt on the sole premise that mr bopp employed a full sales design decorating project management and marketing staff which freed him to do other deductible service duties however frontier stipulated its inability to produce contemporaneous time records to show how many hours mr bopp spent on his various activities on behalf of frontier frontier relies on mr bopp’s uncorroborated testimony to show the number of hours he spent on each of his various activities in 87_tc_74 we held that the court is not required to accept a party’s self-serving testimony that is uncorroborated by persuasive evidence frontier then concludes that after considering the amount of time mr bopp testified to spending on these duties an inference can be drawn that little time remained to perform production-related activities frontier asks the court to find such an inference in hopes that we find mr bopp spent over of his time frontier listed various duties mr bopp performed on behalf of frontier that were most in line with the deductible service activities listed under sec_1 263a- e iv income_tax regs on policy- and sales-related functions thus entitling frontier to deduct of mr bopp’s salary under the de_minimis_rule in sec_1_263a-1 income_tax regs we find mr bopp’s testimony regarding the number of hours he spent on each activity insufficient to show that no substantial portion of his time was spent on production-related activities the record indicates mr bopp engaged in production-related services and because mr bopp cannot substantiate the time he spent on each of his other activities we find the de_minimis rules to be of no use to frontier see sec_1_263a-1 income_tax regs accordingly we hold that mr bopp’s salary is partially allocable to production-related services and partially allocable to non-production-related services therefore his compensation is subject_to sec_263a as a mixed service cost ii de_minimis_rule --for purposes of administrative convenience if percent or more of a mixed service department’s costs are deductible service_costs a taxpayer may elect not to allocate any portion of the service department’s costs to property produced or property acquired for resale under this election however if percent or more of a mixed service department’s costs are capitalizable service_costs a taxpayer must allocate percent of the department’s costs to the production or resale activity benefitted bonus frontier makes two arguments for deducting mr bopp’s yearend bonus first according to frontier mr bopp received no direct benefit from any of his annual bonuses when they were issued every year that a bonus was received mr bopp redeposited the entire bonus less employment_taxes into the company for additional working_capital frontier furthers this argument by pointing out that mr bopp did not live an extravagant lifestyle as he drove a ford truck and lived on the company’s premises second frontier claims the bonus was deductible because it is determined by profits from homes sold and thus cannot be related or capitalized to ending inventory frontier’s first argument is wholly erroneous mr bopp’s taste in living quarters and mode of transportation is in no way relevant to whether frontier can deduct his bonus distribution sec_263a d and h identify the situations in which sec_263a will not apply nowhere do those subsections nor any other applicable code or regulation sections state an exception or exemption from sec_263a for compensation paid to persons living a modest lifestyle frontier’s second argument raises a method_of_accounting question frontier attempts to allocate the bonus distribution exclusively to homes sold by yearend this refers to bonuses he received in as well as years not at issue because the payment came from the moneys obtained from those homes sold ie profits however this argument must fail because such a method_of_accounting does not clearly reflect income see sec_446 allowing frontier to allocate the bonus distribution in this manner would create a distorted view of frontier’s income most of frontier’s costs and expenses are likely paid from its sales proceeds if frontier’s purported cost allocation method were allowed all production_costs could escape capitalization under sec_263a with a simple journal entry ie saying payments came out of profits from homes sold as opposed to cash on hand similarly this would hold true for all taxpayers subject_to sec_263a if we were to adopt this view it would be a rare phenomenon for any taxpayer to ever be required to capitalize production or reseller costs accordingly we hold that mr bopp’s yearend profit-sharing bonus is a mixed- service cost the same as his regular annual salary e employee compensation employee bonuses frontier makes the same argument for deducting the yearend profit-sharing bonuses paid out to its employees that it made for mr bopp’s bonus distribution we deny this claim for the same reasons we denied it for mr bopp’s bonus distribution therefore these bonuses will be accorded the same treatment as the regular salary payments made to each respective employee project managers frontier claims the project managers’ compensation should not be capitalized because they perform sales marketing and warranty services frontier further justifies its position by asserting its project managers did not do any of the construction work themselves ie they did not hammer any nail or lay any wood in support of the sales and marketing claim frontier argues that project managers are the first point_of_contact for customers and often have the opportunity to sell upgrades such as better quality windows for more energy efficiency or added service on blinds or shutters and to simply remind the customers that frontier has a furniture department where they can get accessories and furniture respondent does not dispute the deductibility of the warranty bonuses accordingly those expenses are deductible respondent does however dispute the deductibility of the salaries and yearend bonuses we have already addressed the treatment of all employee bonuses under the previous heading so we will focus only on the salary expense it is irrelevant that the project managers did not hammer any nail or otherwise engage in physical construction_project managers were responsible for overseeing the actual physical construction of homes and ensuring each home was built per design and in conformity with building standards they also chose and approved the replacement suppliers and vendors subject_to mr bopp’s review frontier asserts that the project managers’ duties at least in part fall under marketing selling or advertising see sec_1_263a-1 income_tax regs frontier relies on testimony stating how project managers often had the opportunity to sell upgrades however frontier points to no evidence showing that project managers in fact sold upgrades frontier has also failed to produce any contemporaneous time records showing how many hours frontier’s project managers spent on their various activities eg supervising construction versus selling upgrades direct_labor_costs include the costs of labor that can be identified or associated with particular units or groups of units of specific property produced sec_1_263a-1 income_tax regs mr bopp’s own testimony indicated that building homes was the primary responsibility of the project managers he also testified that project managers would work on to homes at a time and that direct examination of mr bopp q who has primary responsibility for building homes a the project managers they could complete the build of a home in about six months therefore we find the project managers’ duties are direct costs as the cost of their labor can be identified with particular groups of homes ie the to homes each project manager worked on accordingly we find the project managers’ compensation must be fully capitalized under sec_263a designers and decorators frontier contends the compensation paid to frontier’s designers and decorators is deductible because their services relate to exempt or deductible activities according to frontier its design and sales functions overlapped frontier claims the designers were incorporated into the sales process to increase sales while the decorators worked alongside the sales team to entice customers to purchase upgrades direct examination of mr bopp q how many homes is a project manager responsible for at a time a you know a typical project manager should be able to run between eight to ten homes annually--i mean at a time q how long does it take to manage the building of a home a to complete a home the typical build time is approximately six months respondent does not dispute the deductibility of the warranty-work bonuses paid to both the designers and decorators accordingly those expenses are deductible the record shows the designers designed homes using autocad software including designing electrical wiring plumbing staircases elevations structural plans doors windows glass blocks floors and driveways it also shows the design services were provided outside of the homebuilding contract and a client using these services could walk away from frontier and use that design with another builder the record shows the decorators met with clients to discuss what selections they wanted in their homes ie creating an opportunity for upgrading tile selections light fixtures window treatments etc both designers and decorators worked closely with the project managers throughout the homebuilding process frontier did not produce contemporaneous time records to show how many hours these employees actually spent on activities related to marketing advertising or selling any homes nor did it produce any records detailing what portion of design services was provided that did not end up attaching to a custom home built by frontier nothing in the record supports the claim that the designers and decorators actually made any sales in the performance of their duties it merely shows that there was an opportunity created for suggesting upgrades while talking to clients about which features the construction crew should build into the custom home the costs incurred during the production process for the designers’ work --designing electrical wiring plumbing staircases structural plans etc -- and the decorators’ work--upgrading tile selections window treatments etc --are indirect_costs that directly benefited or were incurred by reason of frontier’s production activities therefore we find these costs must be capitalized as indirect_costs properly allocable to produced property as the costs directly benefited or were incurred by reason of the performance of production activities sec_1_263a-1 income_tax regs elisa wolfe ms wolfe mr bopp’s administrative assistant was paid both a regular salary and a yearend bonus respondent argues ms wolfe’s compensation should be characterized the same as mr bopp’s compensation because she assisted mr bopp in his daily sec_1_263a-1 income_tax regs specifically identifies design work as an indirect_cost required to be capitalized duties which we found to be partially production related and partially nonproduction related frontier argues her compensation is deductible in full because frontier maintained no contemporaneous time records detailing the hours ms wolfe spent on her designated duties we agree her compensation should be treated very similarly to that of mr bopp whom she assisted day after day therefore we agree that ms wolfe’s duties were partially production related and partially nonproduction related accordingly her compensation is a mixed-service cost the same as mr bopp’s compensation charlotte guarino ms guarino was in charge of accounts_receivable client billings payroll and some tax preparation frontier argues that her salary and bonus are deductible under sec_1_263a-1 income_tax regs as general accounting services respondent does not dispute that managing accounts_receivable client billings and tax preparation are all deductible service_costs sec_1 263a- e iii e iv c m income_tax regs therefore frontier may deduct her compensation to the extent it relates to these services however per sec_1_263a-1 income_tax regs frontier must capitalize her compensation to the extent it relates to frontier’s payroll functions that are allocable to frontier’s production activities accordingly her compensation is a mixed-service cost as it is partially allocable to production activities and partially allocable to nonproduction activities see sec_1 263a- e ii c income_tax regs sandra alvarado ms alvarado was paid to convert the construction general administration and decorating manuals into online pdfs frontier claims the manuals pertain to design construction decorating sales and general administration making ms alvarado’s compensation deductible under sec_1_263a-1 income_tax regs as quality control policy services respondent contends that ms alvarado’s compensation expense should be treated as a mixed-service cost to the extent the costs directly benefit production eg construction design and decoration sec_263a applies to costs properly allocable to tangible_personal_property produced_by_the_taxpayer sec_1_263a-1 income_tax regs frontier produced company handbooks and manuals--ie tangible_personal_property costs incurred to create personnel policy or quality control policy are not generally allocated to production activities sec_1_263a-1 and f income_tax regs respondent relies on the parenthetical in sec_1 263a- e iv e income_tax regs for the notion that these manuals fall short of the exception in the regulations because they relate to production of the custom homes however the parenthetical is clear that establishing and managing personnel policy in general is a deductible service the qualifying language ie unrelated to particular production or resale activities respondent relies on is applicable only to the development of employee training programs the manuals mr bopp created were not created for employee training programs they were created as a general personnel policy guide and as a reference for maintaining good-quality homes therefore we find the policymaking mr bopp engaged in fits within sec_1_263a-1 and f income_tax regs because ms alvarado was just converting the policy manuals mr bopp created we find this cost should be given the same treatment but see 38_bta_640 accordingly the costs incurred to have ms alvarado convert frontier’s policy manuals are fully deductible e personnel policy such as establishing and managing personnel policy in general developing wage salary and benefit policies developing employee training programs unrelated to particular production or resale activities negotiating with labor unions and maintaining relations with retired workers jason belden frontier paid mr belden a salary and a profit-sharing bonus as frontier’s information_technology specialist mr belden modified and improved the programming for the company’s web site the web site was designed to inform clients about amenities frontier offered and according to mr bopp’s own testimony it also helped him keep track of change orders and follow leads respondent argues that mr belden’s compensation is a mixed-service cost as his work benefited both sales and production see sec_1_263a-1 income_tax regs frontier asserts that this web site only provided information for customers and therefore argues for full deductibility however the record reflects this cost relates to more than just marketing homes to customers in his testimony mr bopp admitted that frontier used the web site for internal uses such as referencing change orders and following leads therefore mr belden’s compensation_for reprogramming the web site is a mixed-service cost as it is partially allocable to production activities and partially allocable to nonproduction activities see id respondent agrees the web page maintenance cost of dollar_figure was a deductible expense f carrying costs frontier capitalized carrying costs consisting of hoa fees property taxes interest utilities and insurance frontier now wishes to change its accounting so these costs will be treated as having been deducted for not capitalized frontier argues these costs were paid to maintain homes after the completion of the homebuilding project and therefore cannot be deemed production related when a taxpayer in a court_proceeding retroactively attempts to alter the manner in which he accounted for an item on his tax_return the taxpayer cannot prevail if consent for the change in accounting_method has not been secured sec_446 s pac transp co v commissioner 75_tc_497 frontier did not submit form_3115 to respondent to seek permission to change its method_of_accounting for these costs and it has not received permission accordingly frontier may not now change its method_of_accounting for its claimed carrying costs these costs were properly capitalized for as the regulations specifically require carrying costs to be capitalized as an indirect_cost sec_1_263a-1 income_tax regs g other expense sec_1 taxes frontier deducted its employees’ payroll tax expenses and owner’s payroll tax expenses for respondent argues the employees’ payroll tax expenses should be allocated among capitalizable deductible and mixed-service costs in accordance with the treatment afforded to each respective group_of_employees respondent also argues the owner’s payroll tax expenses should be treated the same as mr bopp’s compensation--partially allocable to production activities and partially allocable to nonproduction activities taxes otherwise allowable as deductions shall be capitalized as an indirect_cost to the extent they are attributable to labor used in production sec_1 263a- e ii l income_tax regs frontier’s employees’ payroll tax expenses and owner’s payroll tax expenses are attributable to frontier’s labor force to the extent the labor contributed to the production of custom homes those taxes must be capitalized therefore we agree with respondent the employees’ payroll tax expenses shall be allocated among capitalizable deductible and mixed-service costs in accordance with the treatment afforded to each respective group_of_employees the owner’s payroll tax expenses shall be treated as a mixed-service cost the same as mr bopp’s compensation employee benefit program frontier deducted employee benefit program_costs in full for these costs related to health insurance for frontier’s employees premiums on health insurance and miscellaneous benefits provided for employees such as safety and medical treatment are indirect_costs that must be capitalized to the extent they are properly allocable to property produced sec_1_263a-1 income_tax regs not all of frontier’s employees performed production-related duties therefore like the employees’ payroll_taxes these costs should be allocated among deductible capitalizable and mixed-service costs in accordance with the treatment afforded to each respective group_of_employees insurance frontier deducted costs for builder’s risk insurance general liability insurance and vehicle insurance on the car mr bopp drove in furtherance of frontier’s activities in response to respondent’s request for admissions frontier admitted that the vehicle insurance was an indirect_cost insurance costs are an indirect_cost that must be capitalized to the extent they are properly allocable to property produced sec_1_263a-1 income_tax regs we earlier determined mr bopp’s activities are partially allocated to production-related activities and partially allocated to non-production-related activities therefore the vehicle he used in furtherance of those activities should be afforded the same treatment as the activities for which he used the vehicle accordingly we find the vehicle insurance expense shall be accorded the same calculated allocation as mr bopp’s compensation mr bopp testified that the builder’s risk insurance covered the building of homes this is clearly production related therefore the builder’s risk insurance cost must be capitalized frontier claims that the general liability insurance was an umbrella policy for the whole corporation and used for issues like copyright infringement advertising claims tort liability etc frontier asserts that it benefited all of frontier’s departments and benefited production activities which used builder’s insurance only at a de_minimis level see sec_1_263a-1 g ii income_tax regs respondent agrees that the general liability insurance was an umbrella policy but he asserts that it covered incidents arising from the production of homes and thereby capitalizes the full expense respondent relies on sec_1 263a- e ii m income_tax regs sec_1_263a-1 income_tax regs provides that the cost of insurance on plant or facility machinery equipment materials or property produced is an indirect_cost that must be capitalized to the extent it is properly allocable to property produced by frontier’s own admission the general liability insurance covers departments that are production related because frontier has produced no documentation to substantiate its de_minimis claim we disagree that it falls outside the scope of sec_263a sec_1_263a-1 income_tax regs also requires capitalization of general administration costs of production activities incurred it therefore follows that the general liability insurance is partly allocable to production-related departments and partly allocable to non-production-related departments like the other expenses that apply company wide eg taxes employee_benefits office expenses and utilities thus we find the proper calculation for the general liability insurance is to allocate that expense among deductible capitalizable and mixed-service costs in accordance with the treatment afforded to each respective department covered by the general liability insurance vehicle expenses frontier deducted vehicle expenses related to the vehicle mr bopp drove for the company in he drove his company-provided vehicle only for business for the same reasons we find the vehicle insurance expense partially allocable to production activities and partially allocable to nonproduction activities we find the same treatment proper for the vehicle expenses therefore because mr bopp used his company vehicle in the performance of his duties the vehicle expenses are a mixed-service cost the same as mr bopp’s compensation office expenses frontier deducted office expenses_incurred for models sales offices and the main office mr bopp testified that this expense covered things like telephone and internet charges for models sales offices and the main office because we address the office telephones separately below these office expenses will refer to all office expenses excluding the office telephones frontier states that these offices were rarely if ever used by project management staff consequently it is argued that only a de_minimis portion of the expenses could be said to be allocable to production see sec_1_263a-1 g ii income_tax regs because frontier acknowledges some portion of these expenses is allocable to production and did not provide any substantiation for its claim that that portion is de_minimis we find these expenses partially allocable to production-related activities and partially allocable to non-production-related activities respondent argues these expenses should be allocated among capitalizable deductible and mixed-service costs using the ratio of each category of employee compensation to total compensation we agree this is a good way of allocating the expense to identify which services production related versus nonproduction related the expenses attached to accordingly the office expenses shall be allocated among deductible capitalizable and mixed-service costs in accordance with the treatment afforded to each respective group_of_employees mobile telephone expenses frontier deducted mobile telephone expenses relating to sales offices sales personnel the corporate office and project managers frontier argues only of this expense is allocable to production-related operations and it is therefore fully deductible under the de_minimis_rule see id because frontier produced no documentation substantiating this claim we find the basis of its argument insufficient the record indicates mobile telephones were used partially in production activities and partially in nonproduction activities respondent allocate sec_79 of the mobile telephone expense to production activities by dividing the total compensation expense of dollar_figure for project managers and decorators by the total compensation expense of dollar_figure for project managers decorators and salespeople we stated above that the project managers’ and decorators’ compensation is a capitalizable expense therefore we find this formula acceptable accordingly dollar_figure dollar_figure of the mobile telephone expense shall be capitalizable office telephone expenses frontier deducted office telephone expenses relating to the models and main offices frontier claims the project managers seldom used the office telephones if ever respondent disagrees with frontier’s claim and maintains the telephone expense should be allocated among capitalizable deductible and mixed-service costs per sec_1_263a-1 income_tax regs we agree with frontier that because the project managers had company-provided mobile telephones they would seldom use office phones if ever however the project managers were not the only people in these offices therefore the telephones benefited both the production-related and non-production-related services being conducted from the offices and models accordingly the office telephone expenses are allocable among deductible capitalizable and mixed-service costs the same as the other office expenses discussed above utilities including the cost of electricity are an indirect expense required to be capitalized to the extent they are properly allocable to property produced tool expenses frontier deducted tool expenses for for miscellaneous tools used on the job frontier justifies this deduction by saying they were used in the company’s sales function since they were used to repair the model homes which were used as a selling tool tools and equipment as well as the costs for repairs and maintenance are capitalizable indirect_costs to the extent they are properly allocable to property produced sec_1_263a-1 r income_tax regs frontier built ie produced these model homes and as the record indicates sold a few to customers in these expenses are therefore production related and should be capitalized in full annual retreat training and seminars frontier incurred a cost including travel costs for its annual all-employee training seminar in the all-employee training seminar was an annual three- day retreat for its employees it was used for teambuilding discussing what the company could do better future opportunities and ways to improve processes throughout the company going over financials and reviewing invoices in a way that allowed the entire team accounting project managers and sales staff to understand the process costs associated with personnel policy such as developing employee training programs unrelated to particular production activities are a deductible expense sec_1_263a-1 income_tax regs reviewing invoices so that members of a production team can understand the invoicing process or discussing ways the company can more efficiently build homes seems to be production related on its face however we find in this instance it is not it does not simply need to be related to production in the general sense to require capitalization rather it has to be related to particular production activities reviewing an invoice from some project done earlier in the year so that a team can fully understand the company’s internal procedures for invoicing is not related to a particular production activity neither is sitting in a circle discussing ways the company can build homes more efficiently therefore we find the annual retreat was geared towards teambuilding and developing ideas for better efficiency more importantly it was unrelated to any particular production activity accordingly the annual retreat expense is a deductible expense with regard to the travel expense respondent’s allocation characterizes it as a partially capitalizable partially deductible and mixed-service cost frontier argues this expense should be deductible in the same manner as the rest of the expenses related to the annual retreat because we find the annual retreat unrelated to a particular production activity and therefore nonproduction related we see no reason why the travel expense should not enjoy the same treatment therefore the travel expense is a deductible expense utility expenses frontier deducted expenses for utilities these expenses pertained only to model homes and the main office similar to its brief justification with the tools expense frontier merely states that this cost related to model homes and therefore should be fully deductible under sec_1_263a-1 income_tax regs utilities such as gas electricity and water are indirect_costs that must be capitalized to the extent they are properly allocable to property produced since these utility expenses related to both model homes--produced and held_for_sale to customers--and the main office they are properly allocable to production-related and nonproduction-related property accordingly like the office expenses the utility expenses shall be allocated among deductible capitalizable and mixed-service costs computer maintenance_expenses frontier deducted computer maintenance_expenses these expenses related to repairing existing computer equipment and keeping systems updated computers were maintained for designers and salespeople in model homes all models had computers and all design work required computer systems frontier claims the full expense amounts are deductible because they primarily related to model homes and design work at its main office respondent argues the expenses are capitalizable he arrives at this percentage by dividing the designers’ production-related compensation of dollar_figure by the total compensation_for designers and salespeople including the noncapitalizable bonus for designers of dollar_figure these computer maintenance_expenses are partially allocable to production- related activities as the designers used these computers and systems to design homes in the production phase but these expenses are also partially allocable to non-production-related activities as they were used in model homes by salespeople therefore we agree with respondent’s calculation and find the computer maintenance expense to be capitalizable iii mitigation sec_1311 provides for the correction of the effect of certain errors under circumstances specified in sec_1312 when one or more provisions of law such as the statute_of_limitations would otherwise prevent such correction the overriding purpose of these provisions is to permit an equitable_adjustment by treating an error as if it had never existed 414_f2d_833 5th cir the party invoking the mitigation provisions carries the burden of proving the specific requirements are met 265_f2d_293 7th cir frontier makes a claim for relief under the mitigation provisions because once it makes the necessary corrections to its capital_account it will have an increase in basis for which will result in the corporation’s also capitalizing a larger amount in the following years consequently frontier hopes to use the mitigation provisions to make an adjustment for one or more of those later years while it is true that it is important that the mitigation provisions be given a liberal and remedial interpretation see 766_f2d_1038 7th cir it is also true that ‘ t he danger of an over-liberal interpretation of statutory purpose is reduced at least to some extent by the necessity for fitting the facts of each case into the concrete detailed requirements set out in the statute’ belcher f 2d pincite quoting 312_f2d_376 5th cir sec_1311 applies only if a determination as defined in sec_1313 is described in one or more paragraphs of sec_1312 sec_1313 defines the term determination to include a decision by the tax_court which has become final finality of tax_court decisions is provided for in sec_7481 101_tc_551 sec_7481 provides a decision will become final either upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within that time or when this decision is affirmed or the appeal is dismissed frontier asks this court to grant equitable relief under the mitigation provisions with an eye toward the date when the decision in this case becomes final that however is not consistent with the clear provisions of sec_1313 and dollar_figure 258_f2d_89 2d cir holding tax_court was without jurisdiction to grant or deny relief under the mitigation provisions decision of the tax_court does not become final until the means of appellate review have been exhausted or barred by the passage of time aff’g 27_tc_361 16_tc_48 the bringing of this proceeding to this tax_court and a decision by this court which becomes final is a first step in the taxpayer’s obtaining relief from the commissioner under sec 41_bta_1091 upon study of the statute and the congressional committee reports we have no jurisdiction to make the desired adjustment the statute provides for adjustment after the date the determination becomes final in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
